DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-11 are currently pending. 

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claim 11 is rejected under 35 U.S.C. § 101 because the term “storage medium” does not preclude a signal per se. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. C.J: Animals -Patentability, 1077 Off Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


8.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20190051072 (hereinafter “Okada”), in view of U.S. Publication No. 2014/0148107 (hereinafter “Maltsev”).

Regarding claim 1: Okada teaches a communication device (portable terminal device 100) for performing wireless communication with another communication device (vehicle-mounted device 200), the communication device comprising: 
a first wireless communication unit (figure 1, unit 102) configured to perform communication conforming to a first wireless communication standard (See, e.g., [0005]-[0007], [0033]-[0035], and/or [0056]-[0060]; note communication conforming to a first standard); 
a second wireless communication unit (figure 1, unit 103) configured to perform communication conforming to a second wireless communication standard (See, e.g., [0005]-[0007], [0033]-[0035], and/or [0056]-[0060]; note communication conforming to a second standard); and 
a control unit (figure 1, unit 101) configured to control the first wireless communication unit so that the first wireless communication unit transmits a first signal, the first signal being a signal conforming to the first wireless communication standard (See, e.g., [0042]-[0047] and/or [0058]-[0063]; note communication conforming to a first standard).
Okada may teach or imply, but does not explicitly state transmission of a “plurality” of first signals. Okada also does not explicitly state wherein the first signal includes “setting information that is information for setting a timing at which the second wireless communication unit performs communication.” However, these features are taught by Maltsev (See, e.g., [0041]-[0045], [0057], and/or [0185]-[0188]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Maltsev, such as the signaling functionality, within the system of Okada, in order to facilitate subsequent communications.
The rationale set forth above regarding the device of claim 1 is applicable to the device and medium of claims 9 and 11, respectively.

Regarding claim 2: Okada modified by Maltsev further teaches wherein the control unit controls the second wireless communication unit so that the second wireless communication unit performs communication at the timing set in the setting information (See, e.g., Okada [0033]-[0035], and/or [0056]-[0060]; note communication conforming to a second standard. See also Maltsev [0185]-[0188]). The motivation for modification set forth above regarding claim 1 is applicable to claim 2.

Regarding claim 3: Okada modified by Maltsev further teaches wherein each of the first signals transmitted a plurality of times includes, as the setting information, a time length from a time when the first signal is transmitted to a time when the communication conforming to the second wireless communication standard is performed (See, e.g., Okada [0005]-[0007] and the explanation set forth above regarding claim 1; note communication in one band facilitates communication in another band. See also Maltsev [0105]-[0109], [0175]-[0180], and [0185]-[0188]; note the timing indication and/or setting functionality). The motivation for modification set forth above regarding claim 1 is applicable to claim 3.

Regarding claim 4: Okada modified by Maltsev further teaches wherein each of the first signals transmitted a plurality of times includes, as the setting information, information corresponding to a time length from a time when the first signal is transmitted to a time when the communication conforming to the second wireless communication standard is performed (See, e.g., Okada [0005]-[0007] and the explanation set forth above regarding claim 1; note communication in one band facilitates communication in another band. See also Maltsev [0105]-[0109], [0175]-[0180], and [0185]-[0188]; note the timing indication and/or setting functionality). The motivation for modification set forth above regarding claim 1 is applicable to claim 4.

Regarding claim 5: Okada modified by Maltsev further teaches wherein the control unit controls the second wireless communication unit so that the second wireless communication unit performs communication at the timing set in the setting information, the control unit controlling the second wireless communication unit so that the second wireless communication unit transmits a second signal that is a signal conforming to the second wireless communication standard at the timing set in the setting information (See, e.g., Okada [0005]-[0007] and the explanation set forth above regarding claim 1; note communication in one band facilitates communication in another band. See also Maltsev [0105]-[0109], [0175]-[0180], and [0185]-[0188]; note the timing indication and/or setting functionality). The motivation for modification set forth above regarding claim 1 is applicable to claim 5.

Regarding claim 6: Okada modified by Maltsev further teaches wherein each of the first signals transmitted a plurality of times includes, as the setting information, a time length from a time when the first signal is transmitted to a time when the second signal is transmitted (See, e.g., Okada [0005]-[0007] and the explanation set forth above regarding claim 1; note communication in one band facilitates communication in another band. See also Maltsev [0105]-[0109], [0175]-[0180], and [0185]-[0188]; note the timing indication and/or setting functionality). The motivation for modification set forth above regarding claim 1 is applicable to claim 6.

Regarding claim 7: Okada modified by Maltsev further teaches wherein each of the first signals transmitted a plurality of times includes, as the setting information, information corresponding to a time length from a time when the first signal is transmitted to a time when the second signal is transmitted (See, e.g., Okada [0005]-[0007] and the explanation set forth above regarding claim 1; note communication in one band facilitates communication in another band. See also Maltsev [0105]-[0109], [0175]-[0180], and [0185]-[0188]; note the timing indication and/or setting functionality). The motivation for modification set forth above regarding claim 1 is applicable to claim 7.

Regarding claim 8: Okada modified by Maltsev further teaches wherein one of the communication device and the other communication device is mounted in a vehicle, and the other of the communication device and the other communication device is a device carried by a user of the vehicle transmitted (See, e.g., Okada figures 1-2 and [0003]-[0007]).

Relevant Art
9.	The following prior art not relied upon in this Office action is considered pertinent to Applicant's disclosure: See form PTO-892.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476